UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7039


TASHAWN THORNE,

                   Plaintiff - Appellant,

             v.

OFFICER WESLEY, Piedmont Correctional Officer; OFFICER SHERWIN,
Piedmont Regional Jail; OFFICER BOOKER, Piedmont Regional Jail Officer;
OFFICER MANNS; OFFICER EVANS; OFFICER NEWCUM; OFFICER
STOKES,

                   Defendants - Appellees,

             and

MS. BOWEN, Mental Health; MS. L. SMITH, Medical Nurse; MRS. SERGEANT
TISDALE, Grievance Coordinator; MR. TISDALE, Lieutenant; MS. ROBENSON,
Sergeant; OFFICER WOLFER; MAJOR PEW; CAPTAIN WALKER; OFFICER
LANGSTON; PIEDMONT REGIONAL JAIL, Private Jail; VIRGINIA,
Commonwealth of Virginia; RAYMOND RIDLEY, Lieutenant; LANAY
WALKER, Captain; TERRY SCOTT, Captain; STEVE AGNEW, Major; ROBERT
PUGH, Major; DONALD HUNTER, Superintendent; CHARLES SAMMUEL, JR.,
FBOP Director; LORETTA LYNCH, Attorney General; DR. MARINO, Doctor at
Piedmont Regional Jail; MARY T. JONES, Nurse; CAPTAIN SILAS BLANTON,

                   Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:16-cv-00722-AJT-JFA)


Submitted: January 31, 2018                                  Decided: April 23, 2018
Before WILKINSON, MOTZ, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Tashawn Qwantreal Thorne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Tashawn Qwantreal Thorne appeals the district court’s order dismissing his 42

U.S.C. § 1983 (2012) complaint without prejudice for failing to comply with the court’s

order to explain his alleged violation of a consent order to withdraw money from his inmate

trust account. *   We conclude that Thorne’s response, which the district court

understandably docketed as a notice of appeal, actually is an explanation in compliance

with the court’s order. We therefore vacate the district court’s dismissal order and remand

the case for the district court to consider Thorne’s explanation in the first instance and to

conduct further proceedings as necessary.        We deny Thorne’s motions for default

judgment, for discovery, for appointment of counsel, and to compel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




       *
        The district court’s dismissal without prejudice on procedural grounds is final and
appealable. See Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 623-24 (4th Cir. 2015).

                                             3